MEMORANDUM **
Sara Pilar Racancoj Cuyuch, a native and citizen of Guatemala, petitions for re*611view of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an immigration judge’s decision denying her application for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000) and we deny the petition for review.
Substantial evidence supports the BIA’s finding that the two threatening notes Cuyuch received did not amount to past persecution. See Lim v. INS, 224 F.3d 929, 936-37 (9th Cir.2000). Further, the BIA correctly held that Cuyuch failed to demonstrate an objective basis to fear future persecution because country conditions in Guatemala have changed. See Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir.2002).
Because Cuyuch failed to establish eligibility for asylum, she necessarily fails to meet the more stringent standard for withholding of removal. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). Substantial evidence also supports the BIA’s denial of CAT relief because Cuyuch failed to show it is more likely than not that she would be tortured if returned to Guatemala. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.